RELATIF AU PERMIS DU SUD

LUE MT ATONMTEUNN TS ATVE UT;

LA SOC
D'EXP

ANNEXE "A"

à, va

ACCORD

entre À

D MAO EU OR.

JETES ITALO-TUNISIÈNNE
LOITATION PETROLIERE

: Acte d'Adhésion

: Cession des droits et obligations de AGIP S.p.A.
ACCORD RELATIF AU PERMIS DU SUD

Le présent Accord est relatif à certaines modalités d'application
de l'acte signé à Tunis le 29 Janvier 1965 et dénommé "Avenant" à
la Convention entre l'Etat Tunisien et l'AGIP Mineraria signée à

Tunis le 10 Juin 1960 "Permis du Sud", |

Entre les soussignéss

- l'Etat Tunisien, représenté par M. le Ministre de l'Economie Na-
tionale, sous réserve d'approbation des présentes par loi;

- l'AGIP S.p.A., Société par actions, dont le siège est à Rome,
aveo une Succursals à Tunis, représentée par M. Gianfranco Borella
(oi-après dénommée "AGIP");

ET ! |

= la Société Italo-Tunisienne d'Exploitation Pétrolière, Société Ano-
nyme, dont le Siège est à Tunis, représentée par son Président Di-
recteur Général, M. Mustapha Dellagi et par son Directeur Général
Adjoint, M. Aurelio De Martin. (ci-après dénommée "SITEP").
Il est d'abord exposé ce qui suit:
4. Le 29 Janvier 1965, l'Etat Tunisien, l'AGIP et la SITEP ont signé
un Avenant à la Convention du 10 Juin 1960, (ci-après dénommé
nl'Avenant") entre l'Etat Tunisien et ls Société AGIP Mineraria

rales du second groupe dénommé “Permis du
rapports à ce sujet entre les Parties,

3.

4

Ceoi

tous

En application des dispositions de l'Avenant, AGIP a Sffectué
par l'intermédiaire de ca Sucoursale de Tunisie, des travaux

äe recherche dans le Permis du Sud (ci-après désigné Permis du
Sud ou Zone A') qui ont conduit à un résultat positif au sens
ét aux fins des dispositions de l'Avenant, sur une zone pour la-
quelle il a été demandé une Concession dénommée °C,9.",

En considération des caractéristiques dudit résultat positif,
l'Etat Tunisien a manifesté l'intention de dégager la SITEP
de touts activité d'exploitation y afférent, et ce en applica-
tion du droit qui lui est reconnu par l'Avenant. Il a en outre
demandé que la SITEP soit aussi dégagée de toute conséquence
économique lui incombant dudit résultat positif comme prévue
par l'avenant, ainsi que de toute activité de recherche ulté-
Fieure sur la Zone A'.

L'AGIP a pris acte de la position de l'Etat Tunisien exprimée
oi-dessus au sujot de l'activité pétrolière sur la Zone A', et

a accepté de prenâre à sa charge la totalité des dépenses déjà
encourues pour ladite activité; AGIP & demandé, en contre-partie,
que, dans le cadre des accords antérieurs, lo Permis du Sud lui
soit transféré par SITEP et que, compte tenu de la prise en charge
par l'AGIP seule desdites dépenses, le régime qui régira les rap-
ports entre l'AGIP et l'Etat Tunisien au titre de l'activité dans

‘la Zone A' soit soumis entre autres aux conditions particulières

définies dans le présent Accord.
exposé, il est convenu et arrêté ce qui suit:
ARTICLE 1

L'exposé qui précède fait partie intégrante du présent Accord.

ARTICLE 2

e fé
La SITEP cède à l'ACIP, qui accepte, le hi:
les droits et obligations 5'y rattachant.

ÿ

L'Etat Tunisien autorise par les présentes ladite cession en appli
cation de l'artiole 94 du Cahier des Charges,

La surface du Permis telle qu'elle résulte à la date de signature
du présent Accord aura, par application de l'article 95 du Cahier des
Charges, uns période de validité de cinq (5) ans qui arrivera à.éché-
ance le 2 Octobre 1980. i

Les rapports entre 1'AGIP, en tant que titulaire du Pormis du Sud,
et l'Etat Tunisien seront ceux qui auraient été applicables à la
SITEP, et ils seront régis à tous les effets par la Convention du
10 Juin 1960, l'Accord définitif du 3 Novembre 1961 et le Cahier des

. Charges qui y est annexé, sous réserve de ce qui est convenu dans le

présent Accord. 3

En conséquence, à compter de la date de ladite cession et à tous
les effets des actes sus-mentionnés et du présent Accord, chaque fois
qu'il sera fait mention du "titulaire" du permis de recherche “Pernis

du Sud”, 41 faut entendre l'AGIP et/outoute société cessionnaire de l'AGIP.

Pour ce qui concerne les concessions d'exploitation découlant äudit
permis de recherche 11 faudra entendre par titulaire l'AGIP et/ou tout
cessionnaire de l'AGIP pour l'exploitation desdites concessions.

ARTICLE 3

Konobstant les dispositions de l'alinéa e) de l'article 4 de l'Ave-
nant, toutes les dépenses avancées par AGIP pour le compte de SITEP en

. vue de l'exécution des programnes de recherche dans la Zone A' au sens

et aux fins des dispositions de l'Avenant, antérieurement à la signa
ture du présent Accord, ne sont pas produotives d'intérêt.

Ces dépenses, figurant en annexe, seront supportées intégralement
par AGIP et seront considérées par ce dernier comme dévenses amortis-
nables à un taux, qui sera choisi annuellement par A
vonditions précisées oi-après. fi

Cr
En conséquence, aucun remboursement ne sera dû par “SETÉP à ACIP
au sujet desdites dépenses,
s{

À Les recettes résultant de la commeroialisation du pétrole brut
xtrait par le titulaire de la Concession C.S. seront, pendant la
Féstou de dérogation visée à l'Article 4 ci-dessous, affectées dans

l'ordre de priorité suivants
|
@) Paienent à l'Etat de la redevance de 15% (le paiement sera
fait en espèces) et de la Taxe de Formalité Douanière;

b) Paiement des frais directs d'exploitation;
o 1

©) Amortissement des frais de développement;

d) Amortissement des frais de recherches anoiennes figurant en
annexe, au rythme le plus rapide, de telle sorte que compte
tenu des charges ci-dessus il soit dégagé un bénéfice au plus

, égal au double de la redevance,

ARTICLE 4

Par dérogation à ce qui est prévu aux Articles 5 et 6 de l'Accord
! définitif du 3 Novembre 1961, AGIP, en tant que titulaire du "Permis
. du Sud" et de la première concession d'exploitation en découlant, ne
sora tenue d'effectuer que les paiements revenant à la République Tu-
nisienne en vertu des paragraphes 1) et 2) de l'artiole 5 dudit Accord,
ainsi que la Taxe de Formalité Douanière due sur les exportations de
- pétrole brut au taux en vigueur.

Cette dérogation cessera à la date à laquelle le montant cumulé
des recettes d'AGIP provenant de la vente des hydrocarbures produits
della concession "C.S." sera égal au montant oumulé des dépenses en
courues jusqu'à la même date pour l'activité sur la zone A', à l'exclu-

sion de toutes dépenses pour des recherches effectuées sur le Permis du
Bud à partir de la date de aignèture du présent Aodüfd) Il eat entendu

<a

© /aue, uniquement aux effets oi-dessus, la redevaño 84 Taxe de For-
| Ÿ du / malité Douanière payéespar AGIP jusqu'à la premièr de

considérées comme une dépenseset non comme avance d'{hpe ä k /

va

ci-dessus ser8/#

à ARTICLE 5

Le titulaire bénéficiera du régime des changes instauré par
la loi n° 72-38 du 27 Avril 1972 en faveur des sociétés exporta=
trioces dont la produotion est destinée exclusivement à l'exportation.

/

ARTICLE _6

Dans un délai de 60 jours, le titulaire devra notifier à l'Etat
Tunisien:

- que les quantités cumulées de brut produites à partir de la
concession dénommée "C,S," enlevées’ par le titulaire et/ou
| librement commercialisées par lui-même ont atteint pour la
| première fois six et demi (6,5) millions de barils.

/ La notificativn susvisée devra ôtre accompagnée d'un dossier
technique, économique et financier indiquant notamment les réserves
restant on place, les prévisions de production, un état des immobili-
sations, des dépenses et des engagements financiers.

Dans un délai de soixante (60) jours à compter de la date de
cette notification, l'Etat aura le droit de prendre une participation
de 50$ dans la concession, en désignant on même temps à L'AGIP l'En-
treprise qu'il entend déléguer à cet effet.

Dès la levée de l'option de participation réservés à l'Etat, le
Titulaire transfèrera cinquante pour cent (50%) de son intérêt indivis
dans la concession dénommée "C.S5." et dans les droits et obligations
découlant de la Convention du 10 Juin 1960, de l'Accord définitif du
3 Novombre 1961,et le Cahier des Charges qui y est annexé, de l'Avenant,
dans la mesure où ils sont applicables à ladite Concession, et du présent
Acoord. ë

Ledit transfert d'intérêt sere réputé effectué pa
et accepté par l'Entreprise dès SA Re à de:

É ;

1) Remise, dans ledit délai de soixante (60)jours, d'une notifil }
cation de l'Etat Tunisien au Titulaire l'informant do ladite
désignation do l'Entreprise; et # i
44) Remise dans les quinze (15) jours suivant la notification
de l'Etat prévue à l'alinéa (i) ci-dessus, au Titulaire et
à l'Autorité Conoédante (Direotion de l'Energie) d'un Acte
| d'Adhésion conforme au modèle joint en Annexe À au présent
Ü | Accord, signé par l'Entreprise.

Dès le transfert prévu ci-dessus, l'activité sur la Concession
en question se poursuivra dans le cadre d'une association du type
Joint-Venturs constituée entre l'AGIP et l'Entreprise d'Etat Tuni-
sienne. Le rôle d'opérateur sera confié à une société mixte travail=
lent sans profit, à désigner ou à créer d'un commun accord.

/ | ARTICLE 7

Il est entendu que les opérations de recherches sur le Permis
du Sud et les investissements y afférents continueront d'être ,assu-
rés par AGIP, dans le cadre de la Convention du 10 Juin 1960 et de
l'Accord du 3 Novembre 1961. A l'occasion de chaque demande de Con-
cession suivant une nouvelle découverts, l'Etat Tunisien pourra exer-
oer un droit de prise de participation de 50% dans les conditions dé-
finies à l'Artiole 6 et dans le présent Article.

Toute prise de participation décidée conformément au présent
Accord, soit dans une, soit dans plusieurs concessions devra ôire
prise par une seule Entreprise d'Etat Tunisienne, contrôlée par et
appartenant à 100$ à l'Etat Tunisien. La participation dans chaque
concession aura un effet rétroactif soit à la date de dépôt d'une
demande de concession dans le oas d'une nouvelle découverte, soit le
jour de l'intervention de l'évènement visé à l'Artiole 6 et ce en cas
d'exercice par l'Etat du droit d'option de participation.

L RS

Les droits du titulaire (y compris l'Entre U fat Tunisienne

visée ci-dessus), dans toute concession relovent du 22 Ls du Sud,
Con

seront exercés de manière indiviss et seront régis PAl-la Convention

du 10 Juin 1960, par l'Accord du 3 Novembre 1961, par l'Avenant du

29 Janvier 1965 ot per le présent Acoord. &

“

Les rapports entre les Parties seront régis par un acoord
d'opérations et une procédure comptable, conformes autant que
possible aux acoords de même nature annexés à la Convention re-
lative au Permis Marin Centre Oriental.

En contrepartie du transfert d'intérêt indivis dans toute
concession en application du présent Article, l'Entreprise ver-
sera à l'AGIP les montants déterminés selon les modalités stipu-
lées à ce titre par ledit Accord d'Opérations dans les conditions
qui y sont précisées, tandis que pour le transfert de la concession
dénommée "C.8." Aucune compensation ne sera due par l'Entreprise,
étant toutefois entendu que toute dépense encourue par AGIP avant
la date d'effet comme prévu au second alinéa ci-dessus de l'option
prévue à l'artiole 6 ci-dessus, sera considérée fiscalement déduc-
tible par elle-même.

Tout transfert d'intérêt relatif au Permis du Sud ne sera sou-
mis à aucune retenue ou à aucun sutre impôt, et les montants reçus
par le Titulaire en vertusde l'alinéa ci-dessus n'entreront pas dans
le caloul des bénéfices nets soumis à l'impôt sur le revenu ni seront
soumis à aucune retenue ou à auoun autre impôt.

L'Etat Tunisien garantit l'exécution par l'Entreprise des obli=
gations auxquelles elle est soumise aux termes du présent Accord, des
Actes d'Adhésion susvisés et de l'Accord d'Opérations mentionné au
quatrième alinéa ci-dessus et s'engage à obtenir ou fournir toutes les
autorisations dont l'Entreprise pourra avoir besoin pour remplir les-
dites obligations.

ARTICLE 8

ES

4, Les parties sont convenues que tout litige aùfs selles sur l'inter-

DS

à

prétation ou l'exécution du présent Acoo a Âhera un litige
EUR *
d'investissement et qu'il sera réglé définitiv ma confornément

à la Convention Internationale pour le Règ EHÉ des Différends
relatifs aux Investissements entre Etats et Ressortissants KL

Etats on date du 18 Mars 1965. ]

-(

cé
| nr

À cet égard, il est précisé que:

: = le recours à l'arbitrage se fera directement sans qu'il soit
nécessaire de mettre en osuvre aucune autre procédure admi-
nistrative ou judiciaire;

eg pm mme

— les arbitres désigneront eux-mêmes le lieu de l'arbitrage;

EE

- toute sentence arbitrale rendue en vertu du présent Article
pourra &8tre exéoutoire dans toute juridiction.

2, La loi applicable sera la loi tunisienne en vigueur à le date
ädeïsignature du présent Aocord, et, en l'absence d'une telle loi,

les } principes généraux du droit international applicables en la

matière.

ARTICLE 9

Les Accord$ précédents, tels que modifiés par le présent Accord,
demeurent entièrement en vigueur. En cas de conflit entre les disposi-
. tions des acoords précédents et celles du présent Acoord, ces dernières
prévaudront.

Le présent Accord est dispensé des droits de timbre, Il sers enre-
gistré au droit fixe, aux frais du Titulaire.

‘ Fait à Tünis, en trois exemplaires, le

Pour 1'ETAT TUNISIEN

Res
v
©
Ë
mm
>
uw
. ANNEXE_"a' |

Aote__d'Adhésion |

Conformément aux dispositions de l'Article 7 de l'Accord
signé en date du » entre l'£Etat Tu-
nisien, l'AGIP S.p.A. et la Société Italo-Tunisienne d'Exploita-
tion Pétrolière, ...sssesesosesssssosssese (l'Entreprise) ayant
été désignée par l'Etat Tunisien dans sa notification au Titulaire
en date du ,,....sessssesooev..s Offectuée conformément aux dis-
positions dudit Article 7;

ACCEPTE par la présente l'intérôt indivis qui lui est trans-
féré par le Titulaire, soit, ‘dans chaque cas, 50% (cinquante pour
vent) de l'intérêt indivis du Titulaire, dans la Concession ,..,.
essssesssse pour laquelle une demande a 6té déposée par le Titu-
laire le .........+00»0%°+y @t Ce aveo prise d'effet comme il est
stipulé audit Article 7; et

ADHERE par L4 brésénte à La Convention du 10 Juin 1960, l'Accord
définitif du 3 Novembre 1961 et le Cahier des Charges qui y est an-
nexé, l'Avenant, dans la mesure où ils sont applicables à ladite
Concession, et au présent Aocord, et s'y soumet à conourrence de son
intérêt indivis de 50% (cinquante pour cent) dans ladite Concession,
ot ce avec prise d'effet comme il est stipulé audit Article 73 et

tions qui y sont stipulées. =—

. Fait à Tunis le

ANNEXE _"B" : x

Le Ministre de l'Economie Nationale

l'AGIP S.p.A,

Messieurs, /

. En me référant à l'Accord signé ce jour entre l'Etat
Tunisien, 1l'AGIP et la SITEP, j'ai l'honneur de vous confirmer
mon acoord à ce que votre Société puisse sans autre demande, au-
torisation ou agrément:

+ - céder en partie ou en totalité ses droits et obli-
gations découlant dudit Accord à une Société Affi-
liée telle qu'elle est définie à l'Annexe "D" Artiolei

N paragraphe 1.17 de la Convention relative au “Permis
Marin Centre Oriental";

- céder en partie ou en totalité à des tiers qualifiés
et ressortissants'de pays entretenant des relations
diplomatiques aveo la Tunisie, lesdits droits et obli-
gations.

La run lettre, revêtue de votre accord 1

signature, sera portée on annexe à l'Accord précité po

partie intégrante.

Veuillez agréer, Messieurs, l'expression de ma considé-
ration distinguée.

) fe, Le Ministre de l'Economie Nationale

4

Pour l'AGIP S.p.A.

lu et fapprouvé: .

ANNEE
ANNEE
ANNEE
ANNEE
ANNEE
ANNEE
ANNEE
ANNEE
ANNEE
ANNEE

LISTES DES DEPENSES

1965
1966
1967
1968
1969
1970
1971
1972
1076
1974

AU 30/9/1975

dé DEC. 1975,

“ANNEXE _" _C_"

1 PERNTS CUMSUBT

1.006.762.401
1.427.378.877
2.383.489.550
1.326.996.977
2.347,717.088
3.270.952.176
3.520.338.932
2.370.009.015
1.247.504.638
550.206.293

